—Appeal from a judgment of the Supreme Court (Williams, J.), entered December 7, 1992 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to CPLR article 78, to, inter alia, review a determination of respondent Civil Service Commission denying the request by various petitioners for hazardous duty differential pay.
Contrary to petitioners’ contention, we find that the minimum security classification given by respondent Commissioner of Correctional Services to the Lakeview Shock Incarceration Correctional Facility in Chautauqua County is not arbitrary or capricious or a violation of their right to equal protection. Notwithstanding the fact that it possesses some physical characteristics of a higher security classification, this facility clearly functions as a minimum security shock incarceration facility. In such circumstances, hazardous duty differential pay is not available under Civil Service Law § 130 (9). Furthermore, inasmuch as there is a reasonable connection between the right to hazardous duty pay and the security level of a correctional facility, there is no equal protection violation.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.